DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment /Arguments 
112(b) rejection.  Applicant’s amendment overcomes the indefiniteness rejections. 
	103 rejection. Applicant amended the claims to specify the articles being claimed are clothing articles; and amended the independent claims to include features of now cancelled claims 2 and 3 (9, 10; and 16, 17, respectively).  In response, the examiner maintains the rejections over the prior art of record, and does not agree that the prior art does not teach the features of now canceled claims 2 and 3, etc.  
	Each of the references are not only analogous to Applicant’s claims, but also related and relevant to each other. One of ordinary skill in the art would have arrived at Applicant’s independent claims as obvious and predictable over the teachings of the prior art, as mapped above, as well as motivations found in the prior art – that is, to examine the sales potential and/or popularity of aspects of clothing items, to arrive at products and/or design choices, as mapped in detail in the remainder of this official action.  Accordingly, the rejections under 112(b) are overcome; and the rejections under 103 are maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Shan, et al. "Detailed garment recovery from a single-view image." arXiv preprint arXiv:1608.01250 (2016) (“Yang”) in view of: Caro, Felipe, and Victor Martínez-de-Albéniz. "Fast fashion: Business model overview and research opportunities." Retail supply chain management. Springer, Boston, MA, 2015. 237-264 (“Caro”), da Silva Alves, Nelson. "Predicting product sales in fashion retailing: a data analytics approach." (2017) (”DSA”) and Xue (CN 102663092A) (all citations to English language machine translation submitted with this official action). 

	Regarding claim 1: 
	Yang teaches: an article designing system (section 7.5 in combination with Fig. 2) comprising: a processor to: obtain image data (Fig. 2: input). 
	Regarding the remaining features of claim 1, would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	obtain … margin data, and sales data corresponding to a plurality of clothing articles; and 
	identify a first clothing article image of a first clothing article, a second clothing article image of a second clothing article, and a clothing article attribute corresponding to each of the first clothing article and the second clothing article, based on the image data, the margin data, the sales data; 
	partition the first clothing article image into a plurality of first segments and the second clothing article into a plurality of second segments;
	merge a segment from the plurality of first segments with a corresponding segment from the plurality of second segments to provide a new clothing article image; 
	filter the new clothing article image based on predefined filtering rules to obtain a curated clothing article design image; 
	assess the curated clothing article design image to generate a design score indicative of a popularity and a sellability of the curated clothing article; and 
	select the curated clothing article design for a post design selection process, based on the design score, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A
	DSA is related to models for forecasting fashion products using data mining techniques (Ch. 3).  Data is collected for fashion products (i.e. handbags), and the data can include but is not limited to sales data and attribute information (see Section 4.1).  Margin data can also be included, as taught by Caro (see Caro, p. 7-8, which teaches GMOI – gross margin return on inventory, which as per Caro, is used largely among fashion retailers).  The combination of DSA and Caro teach: obtain … margin data, and sales data corresponding to a plurality of clothing articles. 
	Re: the identify function, consider the 
	Re: the partition function, see Yang (pages 2, 4 and 5).
	Re: the merge function, Yang teaches segmenting images, as mapped above re: the partition function, as well as combining or merging segments to provide a new article (e.g. Yang, p. 5-10).  Here, this is done to place garments on an image of a person. Per DSA, doing so and taking features of product based on sales data or other data metrics per DSA, to arrive at a product that has a strong likelihood of favorable sales, per DSA, is also another teaching of the prior art. 
	Re: the filter function, this is also taught by DSA as one embodiment of its data analysis and mining in the fashion industry.  As one example, see Table 4.1.  Perhaps the data indicates that only certain sizes have suitable sales potential. 
	Re: the assess and select functions, this is also taught by the analysis of DSA , also by including user-generated data to assess popularity and/or sellability, as well as forecasting for future sales (see Ch. 3-5).  Caro also teaches another indication of popularity and/or sellability in the form customer ratings (see p. 22).   Modifying the applied references, in view of DSA and/or Caro, to have included the above, would have been obvious and predictable to one of ordinary skill in the art.  Each of the references are not only analogous to Applicant’s claims, but also related and relevant to each other. One of ordinary skill in the art would have arrived at Applicant’s claim 1 as obvious and predictable over the teachings of the prior art, as mapped above, as well as motivations found in the prior art – that is, to examine the sales potential and/or popularity of aspects of clothing items, to arrive at products and/or design choices, as mapped above. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the processor is further to: 
	extract the clothing article attribute corresponding to the second clothing article image; 
	modify the new clothing article image based on the extracted clothing article attribute to obtain a styled clothing article image; and 
	refine the styled clothing article image by performing spatially consistent stylizations to provide a transformed clothing article image, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Yang teaches refining by performing spatially consistent stylizations (see e.g. Figs. 6-14).  The functions of the styler transformer and modifier transformer as also taught by the prior art and similar to what is mapped in claim 1 and earlier claims (i.e. extract features from image corresponding to the article attribute, and modify images based on the extracted feature).  Modifying the applied references to have included the above, would have been obvious and predictable to one of ordinary skill in the art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also 


	Regarding claim 5:
	DSA teaches: the system of claim 1, wherein the second clothing article has a popularity score higher than the first article (i.e. one item can be more popular based on user-generated data; see Ch. 4; popularity score could also be based on sales data, also taught by DSA).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of DSA, to have included the above.  The motivation would be to collect as much data for analysis as possible to generate useful results. 


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the curated clothing article design is selected based on 
	a comparison of the design score of the curated clothing article design with a predefined threshold design score, and the results of the modification would have been 
	DSA teaches manipulating and taking advantage of data for forecasting and/or predicting sales (see Ch. 3-5).  Data can be sorted based on values, such as a design score.  Regarding thresholds, this is also taught and known in the art (e.g. Caro, p. 2-3, the concept of establish thresholds, in this example a price threshold, is known.  Applying this concept to the design score (i.e. a business needs to maintain some levels to remain profitable or at least sustain operations; this is taught by both DSA and Caro), is all of taught, suggested and obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the clothing article attribute is an attribute having a maximum likelihood of making an article popular, and 
	wherein the clothing article attribute is identified based on at least one of a quantity of article sold, revenue generated, and customer ratings.
	Caro teaches that metrics such as customer ratings are known in the art to determine popularity and/or factors to have a maximum likelihood of same (see e.g. p. 22).  Sales data (quantity of article sold) and revenue generated are also taught by Caro (see e.g. Sections 2.1, 2.4, 2.5 and 3).  DSA also teaches metrics relating to sales and customer ratings (i.e. user-generated data) (see Ch. 4).  DSA is not limited in its data mining and analysis, so the above claimed features of the article attribute is within the teachings of the prior art. Modifying the applied references, such to have included the above, it all of taught, suggested and obvious to one of ordinary skill in the art. 
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 8: see claim 1. 
	The method of claim 8 corresponds to the functions performed by the system of claim 1.  Thus, the above rationale for rejecting the functions of claim 1 equally apply here.  


	Regarding claim 9: see claim 2. 
	Claim 9 is similar to claim 2. Thus, the same rationale for rejection applies.  

	Regarding claim 12: see claim 5. 
	Claim 12 is similar to claim 5. Thus, the same rationale for rejection applies. 

	Regarding claim 13: see claim 7. 
	Claim 13 is similar to claim 7. Thus, the same rationale for rejection applies. 

	Regarding claim 14: see claim 6. 
	Claim 14 is similar to claim 6. Thus, the same rationale for rejection applies. 


	Regarding claim 15: see also claim 1. 
	Yang further teaches: a non-transitory computer readable medium including machine readable instructions (see Introduction, software on memory is known, such as with CAD software) that are executable by a processor (Sect. 7.3, CPU) to: 


	
	Regarding claim 18: see claim 4. 
	Claim 18 is similar to claim 4. Thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 5. 
	Claim 19 is similar to claim 5. Thus, the same rationale for rejection applies. 

	Regarding claim 20: see claim 7. 
	Claim 20 is similar to claim 7. Thus, the same rationale for rejection applies. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613